Citation Nr: 0434227	
Decision Date: 12/29/04    Archive Date: 01/05/05

DOCKET NO.  04-05 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

Entitlement to an increased rating for chondromalacia of the 
right knee, with probable meniscus injury, currently 
evaluated as 10 percent disabling.

Entitlement to an increased rating for a scar of the right 
knee, currently evaluated as 10 percent disabling.

Entitlement to an increased rating for migraine headaches, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active duty from May 1982 to September 1982, 
from March 1987 to July 1987, and from July 1992 to June 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 decision by the 
Department of Veterans Affairs (VA) Louisville, Kentucky, 
Regional Office (RO).  That decision denied increased ratings 
for a right knee disorder, a scar of the right knee and 
migraine headaches.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing held at the RO in July 2004.

The claims for entitlement to increased ratings for 
chondromalacia of the right knee and migraine headaches are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

FINDINGS OF FACT

1.  All evidence necessary for review of the issue of 
entitlement to an increased rating for a scar of the right 
knee has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.

2.  The veteran is currently in receipt of the maximum rating 
available for a scar involving the right knee under the 
applicable rating criteria.


CONCLUSION OF LAW

A scar of the right knee is not more than 10 percent 
disabling according to the schedular criteria.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7804 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the claimant and representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103.  Second, the 
VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claim of entitlement 
to an increased rating for a scar of the right knee.  The 
Board concludes the discussions in the rating decision, the 
statement of the case (SOC), and letters sent to the veteran 
informed him of the information and evidence needed to 
substantiate the claim and complied with the VA's 
notification requirements.  The communications, such as a 
letter from the RO dated in April 2002, provided the veteran 
with a specific explanation of the type of evidence necessary 
to substantiate his claim, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the SOC and SSOCs included summaries of the 
evidence that had been obtained and considered.  The SOC and 
SSOC also included the requirements that must be met to 
establish entitlement to an increased rating for a scar of 
the right knee.  The basic elements for establishing such 
entitlement have remained unchanged despite the change in the 
law with respect to duty to assist and notification 
requirements.  The VA has no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.

The Board has noted that in Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. June 24, 2004) (Pelegrini II, which replaced 
the opinion in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
(Pelegrini I)), the Court of Appeals for Veterans' Claims 
(Court) held that a VCAA notice must be provided to a 
claimant before the "initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VCAA notice was provided to the veteran in April 2002 before 
the November 2002 RO decision that is the subject of this 
appeal.

Additionally, in the Pelegrini decision, the Court also held, 
in part, that a VCAA notice consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)." This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In this case, although the April 2002 letter that was 
provided to the veteran did not contain the exact wording of 
the "fourth element," the Board finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  Specifically, in the 
letter, the RO stated, "[T]ell us about any additional 
information or evidence that you want us to try to get for 
you."  Thus, the Board finds that in this case, each of the 
four content requirements of a VCAA notice has been fully 
satisfied, and that any error in not providing a single 
notice to the veteran covering all content requirements is 
harmless error. 38 C.F.R. § 20.1102.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran was afforded an opportunity for a personal hearing, 
and testified before the undersigned Veterans Law Judge.  He 
was afforded a VA examination, and the examination report 
includes findings regarding the current level of disability 
associated with his scar of the right knee.  All available 
relevant evidence identified by the veteran was obtained and 
considered.  The claims file contains his service medical 
records and his available post service medical treatment 
records.  

The Board does not know of any additional relevant evidence 
that is available but has not been obtained.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the veteran's claim.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required with regard to his claim for entitlement to an 
increased rating for a scar of the right knee.

II.  Factual Background

Service medical records indicate that the veteran injured his 
right knee on active duty for training in 1989.  Such records 
also reflect continued treatment for right knee complaints 
during his period of active duty that commenced in 1992.

VA treatment records reflect that, in February 1996, the 
veteran underwent an anterior cruciate ligament 
reconstruction with bone-patella tendon-bone autograft of the 
right knee.

An April 1998 rating decision granted service connection for 
a scar of the right knee as a residual of the veteran's 
February 1996 surgery.  An initial rating of 10 percent was 
assigned.

An April 2002 VA examination report noted that the veteran 
has a scar of the right knee from surgical procedures.  On 
examination, the anterior surgical scar of the right knee was 
4 inches long and 1.25 inches in width.  It was well healed 
and nontender.  There was tenderness to palpation of the 
structures underneath the scar.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing held at the RO in July 2004.  He stated 
that the scar on his right knee was tender and painful.

III.  Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application of the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

Scars are rated under 38 C.F.R. § 4.118, Diagnostic Codes 
7800 through 7805 (2003). The veteran is entitled to be rated 
under the Diagnostic Code which allows the highest possible 
evaluation for the clinical findings shown on objective 
examination.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Under the new Diagnostic Code 7803, a maximum 10 percent 
rating is assigned for a superficial and unstable scar.  A 
note to the criteria indicates that an unstable scar is one 
where, for any reason, there is frequent loss of covering of 
skin over the scar. A second note indicates that a 
superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7803 
(2003).

Under Diagnostic Code 7804, a maximum 10 percent rating is 
assigned for a superficial scar, which is painful on 
examination.  A note to the criteria indicates that a 
superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7804 
(2003).

IV.  Analysis

The Board notes that the veteran is currently in receipt of a 
10 percent evaluation for a scar of the right knee.  This is 
the maximum rating available under the applicable codes.  The 
Board notes that higher ratings are available for scars under 
Diagnostic Codes 7800 and 7801.  Diagnostic Code 7800, 
however, is applicable only to scars that disfigure the head, 
face, or neck.  See 38 C.F.R. § 4.118, Diagnostic Code 7800 
(2003).  Diagnostic Code 7801 is applicable to scars, other 
than the head, face, or neck, that are deep or that cause 
limited motion.  See 38 C.F.R. § 4.118, Diagnostic Code 7801 
(2003).  Based on the clinical evidence of record, neither of 
these diagnostic codes is applicable in this case.  
Accordingly, an increased rating for a scar of the right knee 
is not warranted at this time.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  However, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Under 
Secretary or Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds there is 
no evidence that the veteran's scar of the right knee alone 
has caused such marked interference with employment or 
necessitated frequent periods of hospitalization for the 
periods at issue such as would render impractical the 
application of regular schedular standards at this time.  In 
the absence of such factors, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Shipwash, 8 Vet. App. at 227.


ORDER

Entitlement to an increased rating for a scar of the right 
knee, currently evaluated as 10 percent disabling is denied.


REMAND

With regard to the veteran's claim for an increased rating 
for chondromalacia of the right knee, the veteran testified 
before the undersigned Veterans Law Judge at a hearing held 
at the RO in July 2004.  He stated that he had an appointment 
to evaluate his right knee for knee replacement surgery 
scheduled for August 2004.  Such treatment records are not 
currently associated with the file.

In addition, at the July 2004 hearing, the veteran indicated 
that his right knee has become more unstable.  The Board 
notes that the veteran had a VA examination in April 2002 to 
evaluate his right knee.  However, such examination does not 
offer any comments regarding functional limitation due to 
pain.  In light of the veteran's statement regarding 
increased instability, the Board finds that the April 2002 VA 
examination report is not adequate for rating purposes and a 
new VA examination should be ordered.

With regard to the veteran's claim for an increased rating 
for his migraine headache disorder, the Board notes that the 
veteran, at the July 2004 hearing, testified that he wakes up 
with migraines and continues to miss work as a result of his 
more severe headaches.  In addition, the veteran stated that 
he had changed his migraine medication in the previous year.  
Private and VA treatment notes reflect continued treatment 
with almost monthly exacerbations.  The veteran has stated 
that the April 2002 VA examination report does not adequately 
reflect the severity of his headache disorder.  After 
reviewing the evidence of record, the Board finds that a new 
VA examination is warranted to evaluate the current level of 
disability associated with the veteran's migraine headache 
disorder.

Accordingly, the claims are REMANDED for the following:

1.  The RO should obtain the VA treatment 
records regarding any treatment for the 
veteran's right knee or headaches since 
July 2004.

2.  The veteran should be afforded a VA 
examination appropriate to determining 
the current level of disability 
associated with his right knee.  The 
claims folder and a separate copy of this 
remand should be made available to the 
examiner for review before the 
examination.  The examiner should record 
pertinent medical complaints, symptoms, 
and clinical findings, including 
specifically active and passive range of 
motion recorded in degrees of arc.  
Functional limitations due to symptoms of 
the service-connected disability should 
be thoroughly evaluated.

3.  The veteran should also be afforded a 
VA examination appropriate to determining 
the current level of disability 
associated with the veteran's migraine 
headache disorder.  The claims folder and 
a separate copy of this remand should be 
made available to the examiner for review 
before the examination.  The examiner is 
asked to comment on the frequency of 
severe prostrating attacks.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



